Citation Nr: 1732245	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was previously before the Board in March 2014, where the issues were remanded to the Agency of Original Jurisdiction (AOJ) for further adjudication.  It has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that, throughout the period on appeal, the Veteran's PTSD has been more nearly approximated by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; the evidence is against a finding of total social and occupational impairment.

2.  The probative evidence of record demonstrates that, throughout the period on appeal, the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2014, the Board remanded the Veteran's claim to the AOJ to obtain any records pertaining to the Veteran in the possession of the Social Security Administration (SSA), as it was believed that the Veteran was in receipt of Supplemental Security Income (SSI) benefits.  SSA responded in August 2014, finding that no records were available.  The Veteran was notified of the unavailability of these records.  As the record indicates that there are no outstanding SSA records to obtain, the Board finds that no further action to obtain records from SSA is necessary.  

No other issues with the duty to notify or duty to assist have been raised by the Veteran or his attorney.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran is service-connected for PTSD, currently evaluated at 70 percent disabling, and asserts that his level of impairment is worse than is contemplated by the currently assigned rating.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent scheduler evaluation is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's PTSD and alcohol dependence symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Further, in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

The Veteran was first afforded a VA examination in October 2008.  He reported having the following symptoms daily since returning from Vietnam: depressed mood; anhedonia; insomnia; psychomotor changes; fatigue; feelings of hopelessness and worthlessness; survivor guilt; poor concentration; and thoughts of death or suicide.  The Veteran was twice divorced, and reported having a daughter with his first spouse that he did not maintain contact with, nor did he maintain contact with his seven siblings.  He also reported having no close friends.  The VA examiner summarized the Veteran's psychosocial functional status as being seriously affected by his PTSD symptoms to the point of complete social isolation with very little contact with others, and any recreational leisure pursuits were very few and solitary.  

Upon examination, the Veteran's affect was appropriate, his attitude was cooperative but guarded, and he appeared clean, neatly groomed, and appropriately dressed.  He was oriented to person, place, and time, with no memory difficulties. There were no panic attacks or delusions, but the Veteran did report non-persistent auditory hallucinations.  The Veteran reported chronic, nightly sleep impairment, including insomnia and nightmares, poor impulse control and anger, as well as tearful emotions if he becomes frustrated with projects.  While the Veteran denied homicidal thoughts, he did report mild, weekly suicidal thoughts such as whether "life is worth anything."  The examiner also noted anxious mood, poor eye contact, "bouncing legs," and rapid speech throughout the examination.  The Veteran was able to maintain minimum personal hygiene.  As to occupational impairment, the Veteran reported that he owned his own business for two years following active service until he "came home one day and had a break down."  Since that time, the Veteran was never able to maintain full-time employment for more than 2-3 years - which included tree-trimming, construction and electrical work, and employment at a saw mill - as he would quit due to his PTSD symptoms.  Problems at work included poor concentration and memory, poor judgement and carelessness, difficulty dealing with stressors, poor anger control, and difficulty dealing with co-workers.  He was unemployed at the time of the examination. 

The examiner diagnosed the Veteran with PTSD and Major Depressive Disorder, and opined that his signs and symptoms resulted in occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  The examiner assigned a Global Assessment of Functioning (GAF) score of 40.  In addition, the VA examiner opined in a January 2009 addendum opinion that the Veteran did not have total occupational or social impairment since, despite the difficulties resulting from his PTSD, depression, and alcohol dependency, the Veteran reported working 2-3 years at a time and could engage in sedentary or physical employment. 

The Veteran was afforded another VA examination in September 2011.  He reported depressed mood, anxiety, suspiciousness, chronic sleep impairment with nightmares averaging twice weekly, impairment of short and long-term memory, flattened affect, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.   He denied suicidal ideation.  He reported that he had remained unemployed since his last examination, believing he lacked the required job skills, such as knowledge of computers and the ability to do physical labor.  He further asserted that his Veterans Service Organization (VSO) informed him that his PTSD would preclude employment.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, and assigned a GAF score of 45.  The examiner further opined that, despite his PTSD symptoms, the Veteran did not demonstrate total occupation and social impairment as he had been capable of sustaining periods of employment since their onset. 

In August 2012, a comprehensive mental health evaluation was provided to the Veteran at the Huntington, West Virginia, VA Medical Center (VAMC) in order to provide him with mental health services.  The Veteran reported anxiety, worry, and sleep impairment.  Upon examination, the Veteran was noted as having normal appearance, behavior, and speech.  His attitude towards the examiner was cooperative, and insight and judgment were intact.  His affect was restricted and his mood was anxious.  Thought processes were rational, he exhibited no delusions, hallucinations, or bizarre thoughts, and he denied suicidal or homicidal ideation and feelings of hopelessness about the future.  A GAF score of 60 was assigned. 

An additional mental health assessment was performed at the VAMC the following October.  The Veteran reported continued chronic sleep impairment, including nightmares and restlessness.  He also reported avoidance behavior, diminished interest in significant activities, detachment or estrangement, and irritability.  Upon examination, the Veteran was noted as having normal appearance, behavior, and speech.  His affect and mood were appropriate, though insight and judgment were noted as poor.  He exhibited no delusions or hallucinations, and denied suicidal or homicidal ideation.  A GAF score of 50 was assigned. 

Upon Board remand, the Veteran was afforded a third VA examination in September 2014.  The Veteran reported the following symptoms related to his PTSD: intrusive thoughts via nightmares 2-3 times weekly; avoidance behavior, such as emotional numbness, detachment, mistrust, and suspicion; persistent emotional distress, such as panic attacks 1-4 times monthly, anxiety, dysthymic mood, depression, withdrawal, fatigue, irritability, loss of interest in usual activities, decreased motivation, and decreased apathy; and persistent hyperarousal, including irritability, impaired impulse control, anger, poor concentration, frustration, forgetfulness, and chronic sleep impairment.  The examiner noted that the Veteran was cooperative and neatly groomed, with normal speech, thought process, communication, and attention and concentration.  The Veteran's affect was mildly dysphoric, there were no unusual movements or psychomotor changes, and short and long-term memories were intact.  The Veteran also denied hallucinations, as well as homicidal or suicidal ideation.  The examiner opined that the Veteran exhibited occupational and social impairment with reduced reliability and productivity, and noted that his symptoms would have mild-to-moderate effect on his ability to work due to impairments of understanding and memory, concentration and persistence, social interaction, and adaptation.  The examiner also diagnosed the Veteran with Alcohol Use Disorder secondary to his PTSD, due to a history of self-medication through alcohol abuse.  
  
VA treatment records dated throughout the period on appeal are not in significant conflict with the findings of the VA examinations.  For example, an October 2012 treatment record notes the Veteran as "doing ok," but reporting ongoing nightmares and flashback that interfere with sleep, as well as social isolation and hypervigilance.  In January 2013, the Veteran reported better mood and fewer nightmares with recently prescribed medication.  He denied suicidal or homicidal ideation, as well as any symptoms suggestive of psychosis.  In February 2014, the Veteran reported depressed mood and affect, sleep impairment, minimal social support, anxiety, agitation, and poor impulse control.  A May 2014 VA treatment record notes the Veteran as reporting ongoing anxiety, agitation, sleep impairment, and apathy.  Further treatment records dated August 2014, November 2014, and February 2015 showed no change in his PTSD symptoms, with the Veteran continuing to report chronic sleep impairment.  At no time do VA treatment records reflect suicidal or homicidal ideation, or any symptoms suggestive of psychosis. 

Based on the foregoing, the Board finds that the Veteran's PTSD during the course of the appeal has been manifested by occupational and social impairment, with deficiencies in most areas, due to such symptoms as: depression, anxiety, irritability, chronic sleep disturbance, an inability to establish and maintain effective relationships, and disturbances of motivation and mood, which more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411 that is currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.130.  

The Board acknowledges the Veteran's lay assertions regarding the severity of his PTSD.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the preponderance of the entirety of the evidence of record is against the assertion that the Veteran's PTSD has more nearly approximated total occupational and social impairment (the criteria for a 100 percent total schedular rating under Diagnostic Code 9411).   
The VA examiners opined that the Veteran signs and symptoms resulted in no more than deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  This is commensurate with a 70 percent disability rating.  Moreover, the other evidence of record also reflects a disability picture that is less than total.  While the Veteran reported auditory hallucinations upon VA examination in October 2008 and occasional hopelessness about the future, overall, the Board finds that the any diminished ability to perform activities of daily living is rare.  VA treatment records dated throughout the course of the appeal show that the Veteran, at all times, has been alert and cooperative, appropriately dressed and groomed, and oriented to time, place and person.  He has on multiple occasions denied any active suicidal and homicidal ideation, as well as any persistent hallucinations, delusions, or illusions.  

In addition, at certain points during the period on appeal the Veteran's condition seemed to improve.  The Veteran, for a time, was responding well to medication, reporting less sleep disturbances and better mood.  A GAF score of 60 was assigned in August 2012, which represents moderate symptoms (e.g., flat affect and circumstantial speech, with occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  See 38 C.F.R. §§ 4.125, 4.126, 4.130 (2016); see also Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  Moreover, upon VA examination in September 2014, the examiner opined that the Veteran's PTSD symptoms would cause occupational and social impairment with reduced reliability and productivity, the criteria for a lower 50 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Board, however, will not disturb the currently assigned rating.  

The Board does recognize that lower GAF scores ranging between 40 and 50 were also assigned during the period on appeal.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. §§ 4.125, 4.126, 4.130 (2016); see also Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  However, the current 70 percent rating contemplates social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Thus, the assigned GAF scores are not in significant conflict with the assigned 70 percent disability rating.  The Board finds the individual assessments to be more probative than the generally assigned GAF scores.  In either event, the evidence is against a finding that a higher rating is warranted.   
 
In sum, as the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is currently in effect for PTSD, rated at 70 percent disabling.   Thus, the minimum schedular criteria for TDIU have been met.  

Upon review, the Board finds that the Veteran's service-connected PTSD has prevented him from securing and following a substantially gainful occupation during the entire period on appeal.

The evidence of record demonstrates that the highest level of education attained by the Veteran is a GED, and he has experience working in mining, construction and tree-trimming, but that he has not worked full-time since the 1970's due to his PTSD symptoms.  Subsequent attempts to maintain full-time work were unsuccessful.  

As reported above, the Veteran's PTSD symptoms have resulted in difficulty thinking, poor concentration, anger, irritability, hypervigilance, alcohol abuse, depressed mood, difficulty with interpersonal relationships, and chronic sleep impairment.  The January 2009 VA examiner's addendum opinion noted that the Veteran met the criteria for major depressive disorder secondary to his PTSD symptoms, and that his daily symptoms have been ongoing without remission.  The examiner further noted that the Veteran was never able to maintain employment for more than 2-3 years at a time due to his mental health symptoms.  However, the examiner opined that, while the Veteran's symptoms may interfere with employment, they would not prevent him from engaging in physical or sedentary employment.  Both the September 2011 and September 2014 VA examiners noted that the Veteran's PTSD caused clinically significant distress or impairment of social, occupational, or other important areas of functioning.  Neither examiner, however, opined that the Veteran's PTSD symptoms caused total occupational and social impairment. 

The Board notes that the September 2014 examiner found the question of whether the Veteran's PTSD rendered him unable to secure and maintain substantially gainful employment beyond their scope of expertise.  The examiner also noted that it was beyond their scope of expertise to address questions related to physical employment.  As to sedentary employment, however, the examiner did note the various functional impairments that were likely to manifest for the Veteran in a competitive workplace setting, in areas such as understanding and memory, concentration and persistence, social interaction, and adaptation.  The examiner opined that the Veteran's ability to understand, remember and carry out short, simple, concrete instructions and procedures would likely be mildly impaired by his PTSD symptoms.  The examiner also opined that, as to social interaction in sedentary employment, the Veteran's ability to get along with coworkers, respond appropriately to supervision, maintain socially appropriate behavior, work around others without becoming distracted or exhibiting behavioral extremes, and interact with the general public would likely be moderately to significantly impaired by his ongoing anxious and depressive symptoms, irritability, limited stress tolerance, isolation and avoidance behavior, and hyperarousal.  Finally, as to adaptation, the examiner opined that there would likely be a moderate to significant impairment to maintaining  a routine work schedule and regular attendance due to sleep disturbance and decreased energy and motivation, with a moderately impaired ability to respond appropriately to changes in the workplace setting.  The examiner also noted that the Veteran did not use technology such as a cellular phone or computer to access the internet or to perform basic word processing.   

Although the VA examiners opined that the Veteran's PTSD symptoms did not cause total occupational and social impairment, the Board acknowledges that there is favorable evidence in support of the Veteran's claim that he cannot obtain and maintain gainful employment because of his PTSD.  The Veteran submitted an October 2016 private vocational assessment, which was performed by a vocational consultant with a background as a Disability Management Specialist and a Vocational Expert.  After reviewing the Veteran's claims file and conducting a telephone interview, the consultant opined that it was "more likely than not" that the Veteran was unemployable as a result of his service-connected PTSD symptoms.  She noted that the Veteran's history of being easily agitated and physically reacting when angry would require infrequent contact with supervisors and co-workers, and explained that there were no unskilled jobs that were performed in isolation.  The consultant further opined that since the Veteran needed to lie down every day due to his PTSD-related chronic sleep impairment, his daily fatigue combined with his self-medicating behaviors would make him an unreliable employee.  As competitive employment requires workers to sustain focus and attention, the Veteran would also be unable to meet these expectations due to his flashbacks and intrusive memories.       

In short, the Board finds the evidence to be in relative equipoise as to the question of the Veteran's ability to have secured and maintained a substantially gainful occupation due to his service-connected PTSD.  On the one hand, there are the negative opinions of the VA examiners who provided well-reasoned opinions explaining why the Veteran's PTSD did not prevent him from securing and maintaining substantially gainful employment.  In this regard, the January 2009 addendum opinion provided that the Veteran could perform sedentary or physical employment and the September 2011 and September 2014 VA examiners did not find total occupation and social impairment.  However, as the private vocational consultant noted, the Veteran had only a GED and did not use technology such as a cell phone or a computer, making sedentary work unlikely.  Also, the vocational consultant opined that Veteran's irritability and daily fatigue would require work in isolation which would render him unemployable, maintaining that there were no unskilled jobs performed in isolation or that allow the worker to lay down during the work day. 

The Board finds no reason to afford greater probative value to the evidence against the Veteran's claim than to the evidence in favor of the claim.  While the various VA examiners had the benefit of an in-person evaluation of the Veteran versus the vocational consultant's telephone interview, all of the examiners either reviewed the record and/or took a detailed history from the Veteran that was consistent with the evidence of record and provided opinions with at least some rationale as to the impact the Veterans PTSD had on his ability to work.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).   Moreover, the Board notes that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Thus, the Board is not bound by the medical and non-medical expert opinions of record.  Rather the Board makes its decision herein based on the facts of the case, which are summarized above.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation during the entire period on appeal.  Accordingly, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied. 

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


